Citation Nr: 0310615	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-34 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Atlanta, Georgia

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for bone spurs of the 
feet.

4.  Entitlement to service connection for traumatic 
arthritis.

5.  Entitlement to service connection for peripheral 
neuropathy.

6.  Entitlement to a rating in excess of 10 percent for 
anxiety disorder.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.  He was a prisoner of war of the German 
Government from April 12, 1944 until April 29, 1945.  This 
case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 RO rating decision.

In an August 2002 memorandum, the veteran's representative 
raised a claim for service connection for a cardiac 
disability.  Since this matter has not been developed or 
certified for appeal, and as it is not inextricably 
intertwined with the issues now before the Board on appeal, 
it is referred to the RO for appropriate action.
 
REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 
et. seq., was enacted into law.  Implementing regulations 
were published by VA in August 2001, and made effective from 
date of the law's enactment.  38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2002).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

Procedural clarification is needed with regard to the claim 
for service connection for residuals of frozen feet.  A claim 
for service connection for frozen feet was originally denied 
in a rating decision in January 1968, of which the veteran 
was notified by letter dated January 30, 1968.  A claim for 
service connection for frozen feet was again denied by a 
February 1984 rating decision.  The veteran was notified of 
this denial in a letter dated on February 29, 1984.  
Subsequently, the veteran again sought service connection for 
residuals of frozen feet.  However, the RO has not considered 
this claim as one to reopen following the final February 1984 
denial.  To ensure the proper procedural posture of this 
claim, the RO should determine if new and material evidence 
has been presented (since the February 1984 rating decision) 
to reopen the claim, and provide the veteran and his 
representative with the laws and regulations which apply to 
reopening claims.  

The veteran needs to undergo a VA general medical examination 
to determine the diagnosis and etiology of any skin 
disability, foot disability, traumatic arthritis, and/or 
peripheral neuropathy.  The Board also finds it necessary to 
have the veteran re-examined for purposes of determining the 
severity of his anxiety disorder and the effect of this 
condition on his ability to be gainfully employed.  VA last 
evaluated the veteran over eight years ago (a VA psychiatric 
examination was conducted in October 1994).  By the time this 
case is returned to the Board following remand, the report of 
this examination will be, in the Board's judgment, too dated 
to be properly considered "contemporaneous."  See, e.g., 
Green v. Derwinski, 1 Vet. App. 121 (1991).  The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2002).  


To ensure that these evaluations are fully informed, VA 
clinical data, dated since August 2002 (the last time VA 
records were associated with the claims file) should be 
secured.  Any private clinical data taking into account 
treatment of the veteran, since August 2002, should also be 
secured.  

Accordingly, the case is remanded for the following:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Decatur, 
Georgia, reflecting treatment of the 
veteran since August 2002.  These records 
should include any notes, discharge 
summaries, consults, and imaging (X-Ray, 
MRI, CT scan).

2.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him since August 2002.  Obtain 
records from each health care provider he 
identifies.  VA records obtained should 
include any notes, discharge  summaries, 
consults, and imaging (X-ray, MRI, CT 
scan).

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded general and 
psychiatric examinations.  Ensure that 
the veteran's claims folder is made 
available to the examiners in conjunction 
with both examinations.  Any tests or 
procedures (including any x-rays) deemed 
necessary should be conducted.

Questions for general examiner 

a.  Does the veteran have any 
residuals of frozen feet?  If so, is 
it at least as likely as not that 
this disability arose in service, 
including while the veteran was a 
prisoner of war?


b.  Does the veteran have a skin 
disability?  If so, is it at least 
as likely as not that this 
disability arose in service, 
including while the veteran was a 
prisoner of war?

c.  Does the veteran have bone spurs 
of the feet?  If so, is it at least 
as likely as not that this 
disability arose in service, 
including while the veteran was a 
prisoner of war?

d.  Does the veteran have traumatic 
arthritis of any joint?  If so, is 
it at least as likely as not that 
this disability(ies) arose in 
service (including while the veteran 
was a prisoner of war)
or to a compensable degree within 
one year after discharge?

e.  Does the veteran have peripheral 
neuropathy?  If so, is it at least 
as likely as not that this 
disability arose in service, 
including while the veteran was a 
prisoner of war?

Question for psychiatric examiner

What is the nature and severity of 
the veteran's anxiety disorder, 
including in terms of any social 
impairment, effect on work 
efficiency, or ability to perform 
occupational tasks?  

4.  Upon receipt, review the examination 
reports to ensure their adequacy.  If 
either examination report is inadequate 
for any reason or if all questions are 
not answered specifically and completely, 
return the examination report to the 
examining physician for revision. 

5.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Ensure that all notification and 
development action required by the VCAA 
is completed.

6.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the VCAA and the laws and 
regulations pertaining to former 
prisoners of war.  The supplemental 
statement of the case should also 
consider the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for residuals of frozen feet (and discuss 
the pertinent laws and regulations).  If 
the veteran has failed to report for an 
examination, citation of 38 C.F.R. 
§ 3.655 should be included, and the 
regulation should be considered.  Allow 
an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


